17-233-cv
Russo v. City of New York

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
1st day of December, two thousand seventeen.

Present:         ROSEMARY S. POOLER,
                 RICHARD C. WESLEY,
                 PETER W. HALL,
                            Circuit Judges.

_____________________________________________________

ANTHONY JOHN RUSSO,

                                   Plaintiff-Appellant,

                            v.                                               17-233-cv

CITY OF NEW YORK, NEW YORK STATE,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:           Anthony John Russo, pro se, East Elmhurst, N.Y.

Appearing for Appellee:            No appearance.

Appeal from the United States District Court for the Eastern District of New York (Mauskopf,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.



                                                     1
        Anthony John Russo, proceeding pro se, appeals from the July 19, 2016 judgment of the
United States District Court for the Eastern District of New York (Mauskopf, J.), dismissing
Russo’s claims brought under 42 U.S.C. § 1983. Russo was a tenured teacher with the New York
City Board of Education who was terminated as the result of an arbitration conducted pursuant to
New York Education Law 3020-a. Russo initiated an Article 75 proceeding in the Supreme
Court of New York County to appeal the termination decision. The termination was ultimately
affirmed by the New York State Court of Appeals in 2015. Russo v. New York City Dep’t of
Educ., 25 N.Y.3d 946, 948 (N.Y. 2015). Russo filed his federal complaint against New York
City and New York State on February 4, 2016.

        On July 19, 2016, the district court sua sponte dismissed Russo’s complaint pursuant to
28 U.S.C. § 1915(e)(2)(B) and the doctrine of res judicata. The district court also determined that
amendment to the pleadings would be futile and any appeal taken of that order would not be
taken in good faith and thus denied in forma pauperis status to Russo for the appeal. Russo
subsequently filed a motion for reconsideration, which was denied by the district court on
January 4, 2017. The district court determined that appeal of that order would not be taken in
good faith and denied in forma pauperis status to any appeal of the denial of the motion for
reconsideration, as well. We assume the parties’ familiarity with the remaining underlying facts,
procedural history, and specification of issues for review.

         “It is well established that the submissions of a pro se litigant must be construed liberally
and interpreted ‘to raise the strongest arguments they suggest.’” Triestman v. Fed. Bureau of
Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.
2006)). We review de novo a district court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2).
Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001), abrogated on other grounds by Porter v.
Nussle, 534 U.S. 516 (2002). Our review of a district court’s denial of leave to amend based on
futility is reviewed de novo. Smith v. Hogan, 794 F.3d 249, 253 (2d Cir. 2015). The district
court’s denial of Russo’s motion for reconsideration is reviewed for abuse of discretion. Id.
Finally, the district court’s application of the principles of res judicata is reviewed de novo. EDP
Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir. 2007). “We may affirm on
any ground supported by the record.” Sudler v. City of New York, 689 F.3d 159, 168 (2d Cir.
2012).

        We affirm the decisions of the district court to dismiss Russo’s complaint and deny his
motion for reconsideration on the ground that Russo’s claims are barred by the doctrine of claim
preclusion. We note at the outset that “the failure of a defendant to raise res judicata does not
deprive a court of the power to dismiss a claim on that ground” in large part because of “the
strong public policy in economizing the use of judicial resources by avoiding relitigation.” Doe
v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998). We find that dismissal on the basis of res judicata
is appropriate in this case because Russo raises claims that are premised entirely on the same set
of facts and alleged misconduct as the facts and misconduct alleged in his state court action, and
because the initial state forum had the power to award the full measure of relief sought in this
Section 1983 action. See Davidson v. Capuano, 792 F.2d 275 (1986). Cf. Davis v. Halpern, 813
F.2d 37, 39 (2d Cir. 1987) (explaining that Section 1983 plaintiffs may seek damages despite
prior Article 78 Proceedings requesting injunctive or affirmative relief).



                                                  2
        In Migra v. Warren City School District Board of Education, the Supreme Court held that
the “settled” rule “that a federal court must give to a state-court judgment the same preclusive
effect as would be given that judgment under the law of the State in which the judgment was
rendered” applied to federal claims brought under 42 U.S.C. § 1983. 465 U.S. 75, 81 (1984).
Russo argues that he cannot be barred from raising his federal claims because he never raised
them in the state court actions, but Migra demonstrates that the doctrine of claim preclusion does
not function in such a manner.

        Pursuant to the instruction of the Supreme Court, we apply the doctrine of res judicata
“under the law of the State in which the judgment was rendered” when evaluating the preclusive
effects of a state court judgment. Id. at 81. This Court has noted that “New York law has adopted
a ‘transactional approach’ to claim preclusion.” McKithen v. Brown, 481 F.3d 89, 104 (2d Cir.
2007) (citing Gargiul v. Tompkins, 790 F.2d 265, 269 (2d Cir. 1986)). A transactional approach
dictates that “[o]nce a claim is brought to a final conclusion, all other claims arising out of the
same transaction or series of transaction are barred.” Id. at 104 (quoting O’Brien v. City of
Syracuse, 54 N.Y.2d 353, 357 (N.Y. 1981)).

        Russo’s complaint in the federal district court alleged that he suffered constitutional
violations involving his termination, including the legal standards applied to his termination
decision and the actual decision to terminate. Each of these constitutional violations was alleged
to have occurred during the arbitration process and related procedures that were the subject of
the state court judgment. Accordingly, even though Russo’s federal claims were not raised and
litigated in his state action, there was no error in the district court’s decision to dismiss these
claims on the grounds that they were barred by the state court judgment.

        We have considered the remainder of Russo’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED. Each side to bear its
own costs.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3